United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-4179
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Missouri.
                                          *
Francis M. Summe,                         *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: April 17, 2006
                                   Filed: May 30, 2006
                                    ___________

Before ARNOLD, FAGG, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       After obtaining information that Eric Thompson had robbed pharmacies to
obtain Oxycontin, officers with the Kansas City police department’s career criminal
unit went to a hotel to arrest Thompson for violating his supervised release. The hotel
manager confirmed that Thompson was checked in for the past two days and showed
the officers paperwork with a copy of Thompson’s photograph on an identification
card. The manager stated Thompson was not there, but was expected back because
he had reserved the room for another night. Police were not told and did not know
anyone besides Thompson was checked into the room, although Francis M. Summe
had paid for the cost of staying the third night. The officers set up surveillance and
waited for Thompson’s return. Later, Thompson arrived at the hotel in his car with
Summe. Summe got out of the car and started walking toward the hotel, while
Thompson remained in the car. As one officer stopped Summe, another approached
Thompson. The officers had drawn their weapons because Thompson had a lengthy
criminal record, including a conviction for armed bank robbery. While some of the
officers handcuffed and arrested Thompson, others handcuffed Summe for their
protection until they determined his identity and whether he had any outstanding
warrants. Summe identified himself and admitted he had an earlier drug conviction.
The officers noticed Summe had been drinking, and called dispatch to confirm the
information. In the meantime, the other officers searched Thompson incident to his
arrest and found Oxycontin in his pants pockets. Some of the pills were in a bottle
with the label peeled off. The officers confirmed that Summe had an earlier felony
drug conviction, but there were no warrants for his arrest.

       When informed of Thompson’s arrest, the hotel manager stated she would not
allow Summe to remain in the room and asked the officers to escort Summe off the
property. The officers asked Thompson if Summe could take possession of his
belongings because the hotel wanted them removed from the room. Thompson
agreed, and stated the officers could go up to the room to remove his property. At the
hotel manager’s request, officers escorted Summe to the hotel room, and found two
bags. Summe claimed ownership of one, a black duffle bag. Before handing the bags
over to Summe, officers checked both bags to make sure they did not contain any
weapons. Inside the black duffle bag, the officer found two pill bottles with the labels
peeled off, containing 310 pills that appeared to be Oxycontin. The officers found
500 pills in the other bag. The officers then arrested Summe, and the Government
charged him with conspiracy to distribute Oxycontin and possession with intent to
distribute Oxycontin.




                                          -2-
       Summe filed a motion to suppress the drugs found in his bag, asserting police
had no reason to detain him or search his luggage. The district court* denied Summe’s
motion, holding it was reasonable for the officers briefly to detain Summe to
determine his identity, whether he was wanted for any earlier criminal activity, and
whether he was armed. The court also held it was reasonable for the officers to check
the luggage for guns and contraband before turning them over to Summe. After the
denial of his motion, Summe conditionally pleaded guilty and was sentenced to 57
months in prison.

        On appeal, Summe challenges the denial of his motion to suppress, arguing the
scope of his detention violated the Fourth Amendment. We review de novo whether
Summe’s detention amounted to an arrest. United States v. Ruiz, 412 F.3d 871, 879
(8th Cir. 2005). “During an investigative stop, officers should ‘employ the least
intrusive means of detention and investigation, in terms of scope and duration, that are
reasonably necessary to achieve the purpose’ of the temporary seizure.” United States
v. Maltais, 403 F.3d 550, 556 (8th Cir. 2005) (quoting United States v. Navarrete-
Barron, 192 F.3d 786, 790 (8th Cir. 1999)). “The means used to effect the seizure
must be objectively reasonable in light of the facts and circumstances confronting the
officers.” Id. Summe contests the manner of his detention–handcuffing him from the
initial encounter through the search of the luggage. Under the circumstances, we do
not believe Summe’s handcuffed detention was objectively unreasonable. A police
officer’s use of handcuffs can be a reasonable precaution during an investigatory stop.
See United States v. Miller, 974 F.2d 953, 957 (8th Cir. 1992). The officers had a
legitimate concern that Thompson might be armed, see id., and did not know Summe’s
identity, whether he was a fugitive, or whether he was involved in illicit activity with
Thompson. The district court found that only ten to fifteen minutes elapsed between
Summe’s initial detention and his arrest. We cannot say the mere fact that Summe


      *
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.

                                          -3-
remained handcuffed for five minutes after officers learned he was not a wanted
fugitive converted the investigatory stop into an arrest. The officers did not know
whether someone else was in the hotel room or whether there might be weapons there,
and kept Summe cuffed for their safety until they could dispel their concerns. See
United States v. Claxton, 276 F.3d 420, 423 (8th Cir. 2002) (reasonable for officers to
suspect anyone involved in drug trafficking may be armed with a gun).

       Summe also argues the search of the hotel room was unreasonable. We
disagree. By the time of the search, the hotel manager had asked Summe to vacate
the premises. The officers could reasonably believe the manager could eject Summe
because the room had been used for an unlawful purpose. See Mo. Rev. Stat. §
315.075(3). Having been ejected from the room, Summe lacks standing to contest the
officers' entry (search) into the room. United States v. Rambo, 789 F.2d 1289, 1295-
96 (8th Cir. 1986); United States v. Allen, 106 F.3d 695, 699 (8th Cir. 1997). Further,
the officers had Thompson’s consent to enter the hotel room for collection of his
belongings.

       Summe last argues that even if the officers had authority to enter and search the
hotel room, their search inside his black duffle bag violated the Fourth Amendment.
See Rambo, 789 F.3d at 1296 (although evicted motel guest lacked standing to
challenge search of motel room, standing to challenge search of locked luggage inside
room “raise[d] a more difficult question”). “[W]hen a hotel guest’s rental period has
expired or been lawfully terminated, the guest does not have a legitimate expectation
of privacy in the hotel room or in any articles therein of which the hotel lawfully takes
possession.” United States v. Rahme, 813 F.2d 31, 34 (2d Cir. 1987) (after hotel took
possession of luggage left in room beyond rental period, law enforcement conducted
inventory search); see United States v. Allen, 106 F.3d 695, 699 (6th Cir. 1997) (drugs
in plain view inside room). If the hotel properly takes possession of a guest’s luggage
under state lien law, then the guest has no legitimate expectation of privacy in the
luggage. Rahme, 813 F.3d at 34-35.

                                          -4-
       Although Thompson and Summe were not evicted for nonpayment rendering
their bags seizable by the hotel under Missouri law, see Mo. Rev. Stat. § 419.060.1,
we believe any legitimate expectation of privacy Summe had in the bag was
outweighed by the officer’s concern for their safety. Cf. United States v. Owens, 782
F.2d 146, 151 (10th Cir. 1986) (even if officers properly entered hotel room to perform
a cursory investigation for dangerous cohorts, searching closed bag found inside
closed drawer exceeded scope of protective sweep). The officers had just placed
Thompson, a federal fugitive guilty of armed bank robbery, under lawful custodial
arrest, and found a large quantity of suspected illegal pills in his possession. The
officers could reasonably believe that Thompson was armed and dangerous, see New
York v. Class, 475 U.S. 106, 117 (1986), and that the black duffle bag found in
Thompson’s room might belong to him and contain a weapon, despite Summe’s
claimed ownership of the bag. Given the substantial public concern for the safety of
police officers lawfully carrying out enforcement efforts, we cannot say the officers
acted unreasonably in making sure the bags did not contain weapons before turning
them over to Summe, a previously convicted felon.

      We thus affirm the district court.
                      ______________________________




                                         -5-